                                          Case 4:21-cv-01068-YGR Document 12 Filed 09/03/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DARRYL BURGHARDT,                                    Case No. 21-cv-01068-YGR (PR)
                                                         Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                   5
                                                                                              REQUEST FOR AN EXTENSION OF
                                                  v.                                          TIME TO COMPLY WITH THE
                                   6
                                                                                              COURT’S JULY 23, 2021 ORDER; AND
                                   7     LOUIS ALVAREZ, et al.,                               INSTRUCTIONS TO CLERK
                                                         Defendants.
                                   8

                                   9
                                               In an Order dated July 23, 2021, the Court granted Plaintiff’s request for leave to file an
                                  10
                                       amended complaint. It directed Plaintiff to file an amended complaint within twenty-eight days from
                                  11
                                       the filing of the July 23, 2021 Order. The August 10, 2021 deadline has passed, and to date, Plaintiff
                                  12
Northern District of California




                                       has not filed an amended complaint. Instead, Plaintiff has filed a request for an extension of time to
 United States District Court




                                  13
                                       comply with the Court’s July 23, 2021 Order. Dkt. 11. His request is GRANTED. No later than
                                  14
                                       twenty-eight (28) days from the date of the Order, Plaintiff must file his amended complaint. If
                                  15
                                       Plaintiff fails to file his amended complaint by the twenty-eight day deadline, the Court will
                                  16
                                       proceed by reviewing the original complaint filed in this action.
                                  17
                                               Secondly, Plaintiff has filed a request for the Clerk of the Court to provide him with “a
                                  18
                                       courtesy copy of all documents filed herein.” Dkt. 11. Plaintiff’s request is only GRANTED in part.
                                  19
                                       The Clerk is directed to provide Plaintiff with courtesy xerox copies of his complaint along with all
                                  20
                                       exhibits attached (dkts. 1, 1-1) and the Court’s July 23, 2021 Order (dkt. 10). Plaintiff must pay for
                                  21
                                       the xerox copying of any other documents filed in this case.
                                  22
                                               The Clerk is also directed to correct the spelling of Plaintiff’s surname from “Burhardt” to “B-
                                  23
                                       U-R-G-H-A-R-D-T”. Dkt. 11 at 3. Lastly, the Clerk shall update Plaintiff’s address to reflect his most
                                  24
                                       recent address at the California Medical Facility. Id. at 12. This Order terminates Docket No. 11.
                                  25
                                               IT IS SO ORDERED.
                                  26
                                       Dated: September 3, 2021                           ______________________________________
                                  27                                                      JUDGE YVONNE GONZALEZ ROGERS
                                                                                          United States District Judge
                                  28
